DETAILED ACTION
Status of the Application
	With the Examiner’s Amendment (see below), the previously pending claims have been cancelled, and claims 20-36 have been newly added.  Claims 20-36 are allowed.

Examiner’s Amendment
	An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to the Applicants, an amendment may be filed as provided by 37 C.F.R. 1.312.  The ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this Examiner’s Amendment was given by Catherine Ye on 07/30/2021.
	The application has been amended as follows:
	Claims 1-19 are cancelled.
	Claims 20-36 are newly added as follows:
	
20. (New)	A capsule for administering a medication, comprising: 
an inner shell, an outer shell, a first magnetic cylinder, a second magnetic cylinder and a drug powder, wherein: 
the inner diameter of the outer shell is larger than the outer diameter of the inner shell, and the outer shell and the inner shell are coupled;

the second magnetic cylinder is affixed to the outer shell, wherein the outer surface of the second magnetic cylinder is affixed to the inner surface of the outer shell; 
the first magnetic cylinder and the second magnetic cylinder are radially polarized, and when an external magnetic field is not applied to the capsule, the angle between lines connecting the N and S pole of the first magnetic cylinder and the second magnetic cylinder, respectively, is greater than 0° and less than 90°; 
the drug powder is in between the first magnetic cylinder and the second magnetic cylinder; and 
when an external magnetic field is applied to the capsule, at least one of the first magnetic cylinder and the second magnetic cylinder rotates along a central axis of the capsule.

21. (New) 	The capsule of claim 20, wherein at least one administering window is formed in the annular wall of the outer shell, an equal number of administering windows are formed in the annular wall of the inner shell, and the administering windows in the outer shell and the inner shell are matched in pairs; wherein when no external magnetic field is applied to the capsule, the paired administering windows are misaligned and covered by the outer shell and the inner shell; and wherein when an external magnetic field is applied to the capsule, the paired administering windows align and fully open as the outer shell and the inner shell rotate under the external magnetic field.


a rotation limiting slot is formed in the annular wall close to the circular opening; and wherein the inner shell of the capsule has a cap-shaped structure comprising a cap top and an annular wall perpendicular to the cap top; wherein a rotation limiting pin is set near a junction of the cap top and the annular wall. 

23. (New)	 The capsule of claim 22, wherein the rotation limiting slot comprises 
an entrance part at an angle to a plane of a circular opening and a movement part parallel to the plane of the circular opening, and the entrance part is connected to the movement part. 

24. (New)	The capsule of claim 23, wherein the administering window in the outer shell is next to the entrance part of the rotation limiting slot and the administering window in the inner shell is next to the rotation limiting pin. 

25. (New)	The capsule of claim 21, wherein two administering windows are formed in the annular wall of the outer shell and two administering windows are formed in the annular wall of the inner shell; and the administering windows in the outer shell and the inner shell are matched in pairs; wherein when no external magnetic field is applied to the capsule, the paired administering windows are misaligned and covered by the outer shell and the inner shell; and wherein when an external magnetic field is applied to the 

26. (New)	 The capsule of claim 25, wherein the two administering windows in the outer shell are located at two sides of the rotation limiting slot; and the two administering windows in the inner shell are symmetrical around the central axis of the capsule, one of which is located next to the rotation limiting pin. 

27. (New)	The capsule of claim 21, wherein three or more administering windows are formed in the annular wall of the inner shell, and the same number of administering windows are formed in the annular wall of the inner shell; and the administering windows in the outer shell and the inner shell are matched in pairs; wherein when no external magnetic field is applied to the capsule, the paired administering windows are misaligned and covered by the outer shell and the inner shell; and wherein when an external magnetic field is applied to the capsule, the paired administering windows align and fully open as the outer shell and the inner shell rotate under the external magnetic field.

28. (New)	 The capsule of claim 22, wherein internal threads are provided at the circular opening of the outer shell, and external threads are cut at the junction of the cap top and the annular wall of the inner shell, and the external threads fit the internal threads.


an external magnet and a medication administering capsule, wherein the external magnet locates is located outside a human body, and the medication administering capsule is orally administered to the digestive tract of the human body;
wherein the medication administration capsule comprises an inner shell, an outer shell, a first magnetic cylinder, a second magnetic cylinder and a drug powder, wherein: 
the inner diameter of the outer shell is larger than the outer diameter of the inner shell, and the outer shell and the inner shell are coupled;
the first magnetic cylinder is affixed to the inner shell, wherein the outer surface of the first magnetic cylinder is affixed to the inner surface of the inner shell;
the second magnetic cylinder is affixed to the outer shell, wherein the outer surface of the second magnetic cylinder is affixed to the inner surface of the outer shell; 
the first magnetic cylinder and the second magnetic cylinder are radially polarized, and when an external magnetic field is not applied to the capsule, the angle between lines connecting the N and S pole of the first magnetic cylinder and the second magnetic cylinder, respectively, is greater than 0° and less than 90°; 
the drug powder is in between the first magnetic cylinder and the second magnetic cylinder; and 
when an external magnetic field is applied to the capsule, at least one of the first magnetic cylinder and the second magnetic cylinder rotates along a central axis of the capsule.


the wireless communication unit communicates with the position detection unit; 
the position detection unit is in the medication administration capsule for detecting position information of the medication administration capsule; and the wireless communication unit receives the position information transmitted from the position detection unit, and sends the position information to an external device.

31. (New)	The digestive tract medication administration system of claim 30, wherein 
the position detection unit comprises a timer and a data transmitting and receiving unit; 
a medication administration time is preset in the timer, whether the medication administration capsule has reached an expected position or not is determined based on the preset medication administration time; and the data transmitting and receiving unit sends the position information to the wireless communication unit when the medication administration capsule reaches the expected position.

32. (New)	 The digestive tract medication administration system of claim 30, wherein the position detection unit is a pH sensor which determines the position of the medication administration capsule according to the pH value detected. 

33. (New)	 The digestive tract medication administration system of claim 30, wherein the position detection unit is an external sensing unit placed near the ileocecal valve of patient to detect whether the medication administration capsule is in the colon.

34. (New)	 The digestive tract medication administration system of claim 30, wherein the position detection unit is an enzyme sensor located outside the medication administration capsule for detecting whether or not enzyme exists in the regions of digestive tract. 

35. (New)	 The digestive tract medication administration system of claim 30, wherein the position detection unit comprises a plurality of external sensors which are configured along the digestive tract of human body; one of the external sensors which is closest to the capsule, senses the strongest signal when the capsule is moving in the digestive tract, and the position of the capsule is determined based on the strongest signal.

36. (New)	 The digestive tract medication administration system of claim 30, wherein the position detection unit comprises a plurality of magnetic dipole units which are configured along the digestive tract of human body; the magnetic dipole units input movement positions of the medication administration capsule into a preset digestive tract diagram, and the position of the capsule in the digestive tract is determined according to the digestive tract diagram.

Reasons for Allowance
The following are the Examiner’s reasons for allowance:  the closest prior art of record does not teach or fairly suggest a capsule for administering a medication as claimed comprising a first magnetic cylinder affixed to an inner shell, a second magnetic  swallowable device whose shape can be changed and subjected to a rolling motion through the use of magnetic fields to deliver a drug to a patient, the Examiner’s search did not uncover a capsule for administering a medication with the structural features as claimed, including a drug powder present in between a radially polarized first magnetic cylinder and second magnetic cylinder.
Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Claims 20-36 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDEEP SINGH whose telephone number is (571)270-3881.  The examiner can normally be reached on Monday-Friday, 10 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT WAX can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RANDEEP SINGH/Examiner, Art Unit 1615                                                                                                                                                                                                        
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615